Title: John Thaxter to Abigail Adams, 20 September 1780
From: Thaxter, John
To: Adams, Abigail



Madam
Paris 20th. Septr. 1780

I had the honor yesterday of a most excellent letter under the signature of Portia dated 21st. July; and altho’ I wrote You largely but yesterday, yet it would be unpardonable to omit the earliest opportunity of most gratefully acknowledging the receipt of a letter, which from its Morality, its refined Sentiments and its Patriotism does infinite honour to the Writer.
I have read with the highest satisfaction your ingenious observations on the works of my Lord Chesterfield. Your known Impartiality and the justice of your remarks have confirmed me in an Opinion I had before entertained of this Writer. I confess with Candour, that I have not read all the Works of his Lordship; but have however read enough to convince me of his Object, and of the difficulties with which he was embarrassed in the execution of it. His Object was the education and instruction of his Son, in the Arts, Intrigues and Chicane of Policy, in the use of the Weapons of Gallantry, and in the fashionable and polite Vices of the Age. But his Son, if not belied, was a Clown and Blockhead, a promising Pupil for such excellent Doctrines. To form a Statesman and Gallant from such materials was a Task full equal to the Talents of the Father. What progress his own Son made I know not. That of his adopted Sons is no Mystery. There is a great difference of Sentiment in respect to the merit of this Work. Some say it was written to preserve Morality, others that it tends to poison it. I mean not to set up an Opinion of my own, but if the most scandalous deviations from the principles of Morality are to be justified upon the principles of Chesterfield, as is often the Case, the natural Inference seems to be, that Morality has found but a weak Advocate in his Lordship. Happy would it be, if Burgh was more read, and Chesterfield less admired. It must be allowed that his Lordship has wrote many excellent letters and that he was a Man of Talents, Experience and Observations. Unfortunately for Posterity, he hath left more proofs of the great, than the good Man.—These are my Sentiments, for which I shall be called, fool, blockhead, Pedant, &c. &c.—be it so. I wish I had more Wisdom and more Morality.
I am to thank You for your kind distribution of my very sincere affection to the young Ladies, and for your polite and flattering Communication of their reception of it. They have laid me under an Obligation of renewing my request to you to tender the same to them again. I am very happy in their Esteem. I will not say I should be particularly happy in the Esteem of one out of the Number, nor one word about partiality. You acquitted me of any before my departure. Here I must stand my own Voucher.
Your three letters to your dearest friend are forwarded to him at Amsterdam. Captain Sampson delivered me a large budget for Mr. A. and D. with yours. I was almost tempted to break open one of Mrs. D. to her dear friend, but was afraid She would take me to Task for it, as well as Mr. D. I had liberty to read all Letters to Mr. A. in his Absence. Yours to him I did not. Perhaps You would not have given me liberty. I ought not then to have taken it. I did in one instance but apologized for it.
Captn. Sampson informed me that Mr. Pearse Palmer told him just before his departure, that they had had news of the Death of Josey Palmer in England. It was unexpected and shocking to me. I loved him for his amiable Virtues, his good Heart and engaging manners. The World had a prospect of an useful Citizen in him. I scarcely knew a more promising young Gentleman, but he is cropt in the Bloom of Life, in the Morning of his days and in the beginning of Usefulness. I sympathize most sincerely with his friends.
I cannot close without assuring You, that I think myself extremely happy in having a Share in your Esteem, and without thanking You for your charitable Opinion of me. To continue to be more deserving of both will be the ambition of him, who has the Honor to be with the most perfect Respect, Madam, your most obedient and very humble Servant,

J T

